DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 22 July 2021 filed 08 February 2021 for the application filed 01 April 2019. Claims 1 and 3-9 are pending:
Claim 1 has been amended; and
Claim 2 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/IB2017/057476, filed 29 November 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2016-0127540, filed 04 October 2016) under 35 U.S.C. 119 (a)-(d).

Response to Arguments
	Applicant’s amendments and arguments, filed 22 July 2021, have been fully considered.
Regarding the 35 USC 103 rejections of Claims 1-9 as unpatentable over KIM ‘741, Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that (1) “[t]he general disclosure of pH 3-8 in which the AEX and CEX can be performed does not provide a reason for one of ordinary skill in the art” to practice the invention as claimed. Applicant further argues that (2) the examples of KIM, wherein the pH is higher than the pI of botulinum toxin, teaches away from the claimed invention (pg. 7-8).
The Examiner respectfully disagrees.
Regarding (1), based on the principles of ion exchange chromatography, a protein or target of interest will bind to either a cation or anion exchange resin based on its overall charge. In a buffered solution below the protein’s not bound to an anion exchange chromatography medium and separating botulinum toxin type A macro complex bound to a cation exchange chromatography medium, one of ordinary skill in the art of chromatography would find it obvious to perform such a method at a lower pH range to maximize the flow-through of botulinum toxin type A macro complex through the AEX resin and to maximize the binding of botulinum toxin type A macro complex to the CEX resin. Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to use the lower end of the KIM ‘741 disclosed pH 3-8 range in AEX and CEX chromatography steps f and h, which overlaps with the claimed ranges.
Regarding (2), while KIM may have disclosed higher pH solvents and buffers in the examples, KIM nonetheless does disclose pH ranges that encompass the claimed ranges. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II).
Regarding the 1.312 affidavit filed by the Applicant 22 July 2021, the Examiner had requested Applicant show evidence of significance or criticality to the claimed “a pH lower than the pI of botulinum toxin” with respect to the claimed invention. However, Applicant has only provided comparisons of botulinum toxin recovery between pH lower than the pI and pH higher than the pI for only AEX chromatography, i.e., no nexus has been shown between the provided data and the claimed inventive method.
	All other arguments have been indirectly addressed.

Claim Interpretation
	As noted in paragraph 21 of the Specification, the isoelectric point (pI) of botulinum toxin type A is about 6.06.
	As noted in paragraph 6 of the Specification, a botulinum toxin macro complex is 900 kDa and includes 150 kDa of botulinum toxin (A-G) and a complex of a variety of non-toxic proteins.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US PGPub 2018/0251741 A1, effectively filed 30 November 2015).
	Regarding Claim 1, KIM ‘741 discloses a method for producing and purifying botulinum toxin (p0023) including botulinum toxin type A macro complex (i.e., a method of isolating a botulinum toxin type A macro complex; p0048-0050) whereby after an initial series of clarification and purification steps (steps a-e) of botulinum toxin a botulinum toxin-containing solution; p0041-0045), subsequent anion exchange (AEX, step f) and cation exchange (CEX, step h) purification steps are practiced (p0076, p0079-0081).
The AEX chromatography step f is performed at a pH of 3-8, and botulinum toxin is collected in a flow-through fraction from the AEX column (i.e., contacting the botulinum toxin-containing solution with an anion exchange chromatography medium at a pH lower than an isoelectric point of botulinum toxin; p0085; “flow-through” defined in p0073). After diluting in a buffer in step g, the CEX chromatography step h is performed at a pH of 3-8 whereby botulinum toxin is collected as a fraction containing the botulinum toxin bound to the CEX resin (i.e., contacting a flow-through portion of the botulinum toxin-containing solution, which is not bound to the anion exchange chromatography medium with a cation exchange chromatography medium at a pH lower than the pI of botulinum toxin; separating the botulinum toxin type A macro complex from the cation exchange chromatography medium; p0087). Given the 6.06 isoelectric point (pI) of botulinum toxin type A, the disclosed pH 3-8 ranges during AEX and CEX chromatography steps f and h overlap with the claimed ranges of “a pH lower than the pI of botulinum toxin” and “wherein the pH lower than the PI of botulinum toxin is pH 3.5 to 5.5”.
Furthermore, based on the principles of ion exchange chromatography, a protein or target of interest will bind to either a cation or anion exchange resin based on its overall charge. In a buffered solution below the protein’s pI, the protein is positively charged and will bind to the negatively charged functional groups of a cation exchange resin and will not bind to the positively charged functional groups of an anion exchange resin. Because the claimed inventive method requires taking the flow-through portion of botulinum toxin-containing solution not bound to an anion exchange chromatography medium and separating botulinum toxin type A macro complex bound to a cation exchange chromatography medium, one of ordinary skill in the art of chromatography would find it obvious to perform such a method at a lower pH range to maximize the flow-through of botulinum toxin type A macro complex through the AEX resin and to maximize the binding of botulinum toxin type A macro complex to the CEX resin. Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to use the lower end of the KIM ‘741 disclosed pH 3-8 range in AEX and CEX chromatography steps f and h, which overlaps with the claimed ranges of “a pH lower than the pI of botulinum toxin” of 6.06 and “wherein the pH lower than the PI of botulinum toxin is pH 3.5 to 5.5” and therefore, establishes cases of prima facie obviousness (MPEP 2144.05).
	Regarding Claim 3, as applied to the rejection of Claim 1, KIM ‘741 further discloses in step g the flow-through fraction of botulinum toxin collected from the AEX chromatography process of step f is diluted in a buffer of adjusting a pH of the flow-through portion of the botulinum toxin-containing solution that is not bound to the anion exchange chromatography medium before the contacting of the flow-through portion of the botulinum toxin-containing solution with the cation exchange chromatography medium at the pH lower than the pI of botulinum toxin; p0086).
	Regarding Claim 4, as applied to the rejection of Claim 3, KIM ‘741 further discloses that step g utilizes a buffer of pH 6-8 (p0086), which overlaps with the claimed range of the buffer having a pH lower than the pI of botulinum toxin (i.e., less than 6.06) and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
	Regarding Claim 5, as applied to the rejection of Claim 4, KIM ‘741 further discloses the buffer in step g is a sodium phosphate buffer (i.e., wherein the buffer is a phosphate buffer; p0086).
	Regarding Claim 6, as applied to the rejection of Claim 4, KIM ‘741 further discloses that step g utilizes a buffer of pH 6-8 (p0086), which overlaps with the claimed range of the buffer having a pH of 3.5 to 6.0 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
	Regarding Claim 7, as applied to the rejection of Claim 4, KIM ‘741 further discloses 50 mM sodium phosphate buffer (p0134), which reads upon the claimed range of 10 mM to 100 mM.
	Regarding Claim 8, as applied to the rejection of Claim 1, KIM ‘741 further discloses the anion exchange chromatography process utilizes diethylaminoethyl (DEAE) or quaternary amine (Q) resins (i.e., wherein the anion exchange chromatography… is DEAE or Q anion exchange chromatography; p0088).
	Regarding Claim 9, as applied to the rejection of Claim 1, KIM ‘741 further discloses the cation exchange chromatography process utilizes carboxymethyl (CM), sulfonate (S), or phosphate (P) resins (i.e., wherein the cation exchange chromatography… is CM, S, or SP cation exchange chromatography; p0089).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777